Exhibit 10.1

 

Execution Copy

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

1.              Parties.   The parties to this Separation and General Release
Agreement (“Agreement”) are:

 

(a)          Michael L. Campbell (“Executive”); and

(b)         Regal Entertainment Group (“Company”)

 

2.              Recitals.

 

WHEREAS, Executive and the Company are parties to an Amended and Restated
Employment Agreement dated May 5, 2009 (the “Employment Agreement”);

 

WHEREAS, Executive has served the Company as its Executive Chairman;

 

WHEREAS, Executive has indicated to the Company that Executive seeks to resign
from all positions with the Company, and all of its respective directly and
indirectly owned subsidiaries and affiliates, other than as a member and as the
Chairman of the Board of Directors of the Company;

 

WHEREAS, Executive and the Company desire to memorialize Executive’s transition
from the Company’s Executive Chairman to the Chairman of the Board of Directors
of the Company; and

 

WHEREAS, Executive and the Company have agreed that Executive’s employment and
service as Executive Chairman with the Company will end on December 28, 2011
(the “Transition Date”) and his service as Chairman of the Board of Directors of
the Company will begin on such date;

 

NOW, THEREFORE, for and in consideration of the releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, and intending to be legally
bound, Executive and Company agree as follows:

 

3.              Termination of Employment; Termination of Officer and Director
Positions.  The parties agree Executive’s employment with Company will terminate
effective at the close of business on the Transition Date.  The parties agree
that, effective as of the Transition Date, Executive hereby resigns as an
employee and officer of the Company and from all positions with the Company and
all of its respective directly and indirectly owned subsidiaries and affiliates
(including joint ventures), other than as a member and as the Chairman of the
Board of Directors of the Company.  For purposes of the Employment Agreement,
the Transition Date shall be the Date of Termination of Executive’s employment.

 

4.              Payments, Benefits and Other Consideration.  The Company will
pay Executive (i) the Executive’s base salary through the Transition Date to the
extent not theretofore paid; (ii) the Executive’s annual bonus in the amount of
$800,000; (iii) any amounts or benefits owing to the Executive or to the
Executive’s beneficiaries under the current benefit plans, programs or
arrangements of the Company; and (iv) any amounts owing to the Executive for
reimbursement of expenses properly incurred by the Executive prior to the
Transition Date and which are reimbursable in accordance with the Employment
Agreement; in a lump sum in cash within ten (10) days after the Transition Date
or, with respect to (iii) above, such later date as such payments

 

--------------------------------------------------------------------------------


 

may be due under the terms of the applicable plan, program or arrangement.  The
parties agree and acknowledge that these payments were earned by Executive
during fiscal 2011 and Executive is entitled to these payments regardless of
whether or not he signs this Agreement.

 

a.               Equity Awards.  Executive has been granted 122,916 restricted 
shares which are currently unvested and which will vest as follows:  January 12,
2012 — 67,995 shares, January 12, 2013 — 32,002 shares, January 12, 2014 —
14,819 shares and January 12, 2015 — 8,100 shares.  Executive has been granted
169,682 performance shares which represent the right to receive from 0% to 150%
of the target number of shares of restricted Common Stock  based on the
achievement of as-adjusted EBITDA targets, on the third anniversary of the
performance share grant date.  The restricted shares issued pursuant to the
performance share awards will vest on January 12, 2013, 2014 and 2015.  For the
avoidance of doubt, the parties agree that the foregoing are all of Executive’s
equity awards that are outstanding as of the date hereof and that the Executive
will be considered to be in service for purposes of vesting in the equity awards
as long as he continues to be a member of the Board of Directors of the
Company.  If Executive’s service on the Board of Directors terminates prior to
the vesting dates for the performance shares other than due to Executive’s
voluntary resignation from the Board or Executive’s declining to be nominated
for an additional term on the Board, such performance shares will remain
outstanding and Executive will vest in those shares to the extent of the
achievement of the as-adjusted EBITDA targets for such performance shares.  If
Executive’s service on the Board of Directors terminates prior to the vesting
dates for any restricted shares other than due to Executive’s voluntary
resignation from the Board or Executive’s declining to be nominated for an
additional term on the Board, all unvested restricted shares shall become fully
vested.  Except as provided above, the equity awards will continue to be
governed by the terms of the awards agreements with regard to such equity awards
and the Regal Entertainment Group 2002 Stock Incentive Plan.

 

b.              Benefits Continuation.  Executive and his covered dependents
shall be entitled to continued participation on the same terms and conditions as
applicable immediately prior to the Transition Date for 24 months in such
medical, dental, hospitalization and life insurance coverages in which the
Executive and his eligible dependents were participating immediately prior to
the Transition Date or until such earlier time the Executive becomes eligible
for comparable benefits elsewhere.  Executive shall be permitted to continue to
participate in the Company’s health insurance programs, plans and practices, for
family coverage, in accordance with the terms thereof, which the Company
generally makes available to its employees, at his sole cost expense equal to
the company’s cost to provide such coverage commencing after the
post-termination coverage period provided in the first sentence of this
paragraph ends.

 

c.               Executive Property Rights.  The Company shall assign and
transfer to the Executive his current mobile telephone number (###.###.####),
mobile telephone and laptop computer; provided that Executive agrees that he
shall return his telephone and laptop computer to the Company in order for the
Company’s IT department to delete any sensitive or confidential Company data
thereon.  The Company will not be responsible for Executive’s telephone charges
after the Transition Date.  In addition, the Company will permit Executive
access and usage of his current company email address (######@########), as long
as he serves as the Chairman of the Board of Directors.

 

2

--------------------------------------------------------------------------------


 

d.              Director Compensation.  Commencing immediately after the
Transition Date, the Executive will receive an annual cash retainer for serving
as Chairman of the Board of Directors of $100,000 and receive an annual grant of
restricted class A common stock having, at the time of grant, a fair market
value of $200,000 which shares of restricted stock will vest on the first
anniversary of the date of grant. Executive’s annual retainer shall be paid, and
his stock awards shall be granted, in the ordinary course of the Company’s
business at such time and in such manner as similar payments and awards are made
to all other Company directors.  For as long as Executive serves as the Chairman
of the Board of Directors, Executive shall be provided a suitable office in Knox
County, Tennessee and provided appropriate secretarial and other office
services.

 

5.              General Release of Claims by Executive.  In consideration for
and contingent upon the Executive’s receipt of the payments and benefits set
forth in Paragraph 4, Sections (a) — (d) above, the Executive, for himself, his
attorneys, heirs, executors, administrators, successors, and assigns, does
hereby fully and forever release and discharge the Company and its past, current
and future affiliated entities, as well as its and their predecessors,
successors, assigns, and its and their past, current and former directors,
officers, partners, agents, employees, attorneys, and administrators from all
suits, causes of action, and/or claims, demands or entitlements of any nature
whatsoever, whether known, unknown, or unforeseen, which the Executive has or
may have against any of them arising out of or in connection with his employment
by the Company, the Employment Agreement, the termination of his employment with
the Company, or any event, transaction, or matter occurring or existing on or
before the date of his signing this General Release, except that the Executive
is not releasing any claims arising under Section 7 of the Employment Agreement,
any other right to indemnification that the Executive may otherwise have, or any
claims arising after the date of his signing this General Release.  The
Executive agrees not to file or otherwise institute any claim, demand or lawsuit
seeking damages or other relief and not to otherwise assert any claims, demands
or entitlements that are released herein.  The Executive further hereby
irrevocably and unconditionally waives any and all rights to recover any relief
or damages concerning the claims, demands or entitlements that are released
herein.  The Executive represents and warrants that he has not previously filed
or joined in any such claims, demands or entitlements against the Company or the
other persons or entities released herein and that he will indemnify and hold
them harmless from all liabilities, claims, demands, costs, expenses and/or
attorney’s fees incurred as a result of any such claims, demands or lawsuits.

 

This General Release specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, all as
amended, or any other applicable federal, state, or local law), claims under the
Employee Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages), wage orders, claims concerning
recruitment, hiring, termination, salary rate, severance pay, stock options,
wages or benefits due, sick leave, holiday pay, vacation pay, life insurance,
group medical insurance, any other fringe benefits, worker’s compensation,
termination, employment status, libel, slander, defamation, intentional or
negligent misrepresentation and/or infliction of emotional distress, together
with any and all tort, contract, or other claims which might have been asserted
by the Executive or on his behalf in any suit, charge of discrimination, or
claim against the Company or the persons or entities released herein.

 

3

--------------------------------------------------------------------------------


 

The Executive and the Company acknowledge that different or additional facts may
be discovered in addition to what the Executive and the Company now know or
believe to be true with respect to the matters released in this General Release
and the Executive and the Company agree that this General Release shall be and
remain in effect in all respects as a complete and final release of the matters
released, notwithstanding any different or additional facts.

 

Claims Excluded from this Release:  However, notwithstanding the foregoing,
nothing in this General Release shall be construed to waive any right that is
not subject to waiver by private agreement, including, without limitation, any
claims arising under state unemployment insurance or workers compensation laws. 
The Executive understands that rights or claims under the Age Discrimination in
Employment Act that may arise after the Executive executes this General Release
are not waived.  Likewise, nothing in this General Release shall be construed to
prohibit the Executive from filing a charge with or participating in any
investigation or proceeding conducted by the EEOC, NLRB, or any comparable state
or local agency.  Notwithstanding the foregoing, the Executive agrees to waive
his right to recover individual relief in any charge, complaint, or lawsuit
filed by Executive or anyone on his behalf.

 

The Executive acknowledges that he has been given a period of twenty-one
(21) days to consider this General Release and that he has been encouraged by
the Company to discuss fully the terms of this General Release with legal
counsel of his own choosing.  Moreover, for a period of seven (7) days following
his execution of this General Release, the Executive shall have the right to
revoke the waiver of claims arising under the Age Discrimination in Employment
Act, a federal statute that prohibits employers from discriminating against
employees who are age 40 or over.  If the Executive elects to revoke this
General Release in whole or in part within this seven-day period, he must inform
the Company by delivering a written notice of revocation to the Company’s
General Counsel, at the Notice address provided in Paragraph 15(i), no later
than 11:59 p.m. on the seventh calendar day after he signs this General
Release.  The Executive understands that, if he elects to exercise this
revocation right, this General Release shall be voided in its entirety at the
election of the Company and the Company shall be relieved of all the obligations
described in Paragraph 4, Sections (a) — (d) above.  The Executive may, if he
wishes, elect to sign this General Release prior to the expiration of the 21-day
consideration period, and the Executive agrees that if he elects to do so, his
election is made freely and voluntarily and after having an opportunity to
consult counsel.

 

6.              General Release of Claims by the Company.  The Company agrees to
release, waive, and forego pursuit of any and all claims that it has or may have
against Executive, whether known or unknown, as of the Transition Date, that
pertain in any way to Executive’s service as an employee or officer of Company,
except with respect to any claims arising from or derivative of any criminal
conduct or fraud.  The Parties agree and acknowledge that this release does not
release, waive, or otherwise limit Company’s ability to pursue claims against
Executive as a director of the Company.

 

7.              Mutual Non-Disparagement.  The Executive agrees not to make
public negative statements or communications disparaging the Company or its
officers, directors, shareholders, members, agents or products.  The Company
agrees not to make (and agrees to use its reasonable efforts to cause its
directors, officers, agents and employees not to make) public negative
statements or communications disparaging the Executive.  The foregoing shall not
be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

 

4

--------------------------------------------------------------------------------


 

8.              No Waiver of Vested Rights.  Notwithstanding anything else in
this Agreement, the parties agree that this Agreement shall not adversely
affect, alter, or extinguish any vested right that the Executive may have with
respect to any pension or other retirement benefits to which the Executive is or
will be entitled by virtue of the Executive’s employment with the Company, and
nothing in this Agreement shall prohibit the Executive from enforcing such
rights.

 

9.              No Waiver of Future Claims.  Notwithstanding anything else in
this Agreement, the parties agree that this Agreement does not constitute a
waiver by either party of any rights or claims that may truly occur and arise
after the date on which the Executive executes this Agreement.

 

10.       No Admission of Wrongdoing.  The parties to this Agreement agree that
nothing in this Agreement is an admission by any party hereto of any wrongdoing,
either in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

 

11.       Entire Agreement; Survival.  This Agreement constitutes the entire
agreement between the parties hereto, and supersedes all prior oral or written
agreements, commitments or understandings, with respect to the matters provided
for herein.  Notwithstanding the foregoing, the parties do not intend by this
Agreement to supersede the Employment Agreement.  The parties hereto acknowledge
and agree that the provisions of the Employment Agreement (excluding payment of
severance benefits pursuant to Section 6 thereof, which shall be fully satisfied
upon payment of the benefits set forth in Paragraph 4 hereof) shall continue in
full force and effect in accordance with the terms thereof and shall survive the
execution of this Agreement.

 

12.       Choice of Law.  Because of the Company’s and Executive’s substantial
contacts with the State of Tennessee, the fact that the Company’s headquarters
are located in Tennessee, the parties’ interests in ensuring that disputes
regarding the interpretation, validity, and enforceability of this Agreement are
resolved on a uniform basis, and the Company’s execution of and making of this
Agreement in Tennessee, the parties agree that the Agreement shall be
interpreted and governed by the laws of the State of Tennessee, without regard
for any conflict of law principles.

 

13.       Choice of Forum.  The parties to the Agreement irrevocably and
unconditionally (i) agree that any legal proceeding arising out of or in
connection with this Agreement shall be brought in a court with subject matter
jurisdiction located in Knox County, Tennessee, (ii) consent to the exclusive
jurisdiction of such a court in any such proceeding, and (iii) waive any
objection to the laying of venue of any such proceeding in any such court.  The
parties also irrevocably and unconditionally consent to the service of any
process, pleadings, notices or other papers in connection with any such
proceeding and submit to personal jurisdiction in such venue.

 

14.       Attorney’s Fees.  Within three (3) business days of the Release
Effective Date of this Agreement (as defined in Paragraph 18 below), Company
will pay Executive’s attorneys fees to Gentry, Tipton & McLemore, P.C., at its
address in Paragraph 15(ii) in the amount not greater than $2,750.  Furthermore,
the Executive and the Company acknowledge and agree that Section 9 of the
Employment Agreement shall apply to any dispute or proceeding arising out of any
provision this Agreement.

 

15.       Notices.  All notices, demands, requests, or other communications
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,

 

5

--------------------------------------------------------------------------------


 

postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

i.      If to the Company:

 

Regal Entertainment Group

7132 Regal Lane

Knoxville, TN37918

Attn: Peter B. Brandow, Esq., General Counsel

Telefax: 865-922-6085

 

ii.   If to Executive:

 

Michael L. Campbell

address last shown on the Company’s records

Telexfax: 865-922-6085

 

with copy to:

 

Mack A. Gentry, Esq.

Gentry, Tipton & McLemore, P.C.

900 South Gay Street, Suite 2300

Knoxville, TN 37902

Telefax: 865-523-7315

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent. 
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

16.       Miscellaneous/Waiver of Statutory Provisions.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
all of which together shall constitute the Agreement; provided, however, that
this Agreement shall not become effective until completely conforming
counterparts have been signed and delivered by each of the parties hereto.  The
parties agree that this Agreement shall be binding upon and inure to the benefit
of Executive’s assigns, heirs, executors and administrators as well as the
Company, its parent, subsidiaries and affiliates and each of its and their
respective officers, directors, employees, agents, predecessors, successors,
purchasers, assigns, and representatives.

 

17.       Consultation with Attorney.  By executing this Agreement, Executive
acknowledges that, at the time he was presented with this Agreement for his
consideration, he was advised by a representative from Company, in writing (by
way of this paragraph of this Agreement), to consult with an attorney about this
Agreement, its meaning and effect, before executing this Agreement.

 

6

--------------------------------------------------------------------------------


 

18.       Release Effective Date.   This Agreement shall not become final and
binding upon Executive until the eighth calendar day following Executive’s
execution of this Agreement (the “Release Effective Date”).

 

19.       No Reliance.  The parties have not relied on any representations,
promises, or agreements of any kind made to them in connection with this
Agreement, except for those set forth in this Agreement.

 

20.       Amendments and Severability.  The parties hereto agree that this
Agreement may not be modified, altered or changed except by a written agreement
signed by the parties hereto.  If any provision of this Agreement is held to be
invalid, the remaining provisions shall remain in full force and effect.

 

21.       Further Assistance.  Executive agrees to make himself reasonably
available to the Company (subject to his personal and professional schedule)
relating to his prior services as an officer and employee of the Company
including, but not limited to, assisting the Company and any of its affiliates
and acting as a witness in connection with any pending or threatened litigation
or other legal proceeding with respect to which the Company or such affiliates
reasonably determines his participation to be necessary, and responding to
questions and inquiries with respect to such prior services in connection with
any such proceedings.  Executive agrees to complete a Directors and Officers
Questionnaire for purposes of the Company’s 2011 proxy statement disclosure and,
subject to Executive’s business and personal schedule, to assist and cooperate
with any other disclosure reasonably related to his prior services.  Such
assistance will be without additional compensation to Executive; however, he
will be reimbursed for any out-of-pocket expenses he incurs in providing such
assistance.  Notwithstanding anything to the contrary contained herein, the
payments and benefits set forth in Paragraph 4, Sections (a) — (d) are not
conditioned or contingent upon Executive’s compliance with this Paragraph 21.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Separation and
Release Agreement.

 

/s/ Michael L. Campbell

 

Michael L. Campbell

 

 

 

Date: December 20, 2011

 

 

 

Regal Entertainment Group

 

 

 

By:

/s/ Amy Miles

 

 

Amy Miles, Chief Executive Officer

 

 

 

 

/s/ Tom Bell

 

 

Tom Bell, Lead Director

 

 

 

Date: December 20, 2011

 

 

7

--------------------------------------------------------------------------------